—In a proceeding to vacate an arbitration award, Transamerica Insurance Company appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered May 2, 1991, which granted the petition and vacated the award.
Ordered that the judgment is affirmed, with costs.
An arbitrator made an award in the amount of $23,521 in favor of Transamerica Insurance Company and against Liberty Mutual Insurance Company. The award was made after Liberty Mutual Insurance Company had failed to appear at the arbitration hearing. We agree with the Supreme Court that notice of the arbitration hearing was not served either in accordance with CPLR 7506 (b) and (d), or in accordance with the "fire and allied lines arbitration agreement rules and regulations”. Liberty Mutual Insurance Company was prejudiced as a result of this defect, and the arbitration award should, therefore, be vacated (see, CPLR 7511 [b] [1] [iv]; [2] [i]; Matter of PPX Enters. [Ducale Edizione Musicale], 53 AD2d 555, affd 42 NY2d 897). Bracken, J. P., Balletta, Rosenblatt and Miller, JJ., concur.